Exhibit 10.99

MELLON FINANCIAL CORPORATION

LONG TERM PROFIT INCENTIVE PLAN (2004)

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT, made this 20th day of February, 2007, by and between Mellon
Financial Corporation (the “Corporation”), having its principal place of
business in the Commonwealth of Pennsylvania,

and

«Name», a key employee (“Grantee”) of the Corporation

WITNESSETH THAT:

WHEREAS, Grantee is now employed by the Corporation (“Corporation”, when used
herein with reference to employment of Grantee, shall include any Affiliate of
the Corporation as defined in the Plan) as a key employee; and

WHEREAS, the Corporation has adopted the Long Term Profit Incentive Plan
(2004) (the “Plan”) under which the Corporation may grant to key employees of
the Corporation shares of common stock, par value $.50 per share, of the
Corporation (the “Stock”) subject to restrictions set forth in the Plan and in
this Agreement; and

WHEREAS, the Corporation desires to grant «ShareAmt» shares of Stock to Grantee.

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and intending to be legally bound, the parties hereto hereby agree with each
other as follows:

SECTION 1: Stock Award

1.1 Subject to the terms and conditions set forth herein and to the terms of the
Plan, and in order to provide an additional incentive for Grantee, as a key
employee, to work for the long-range success of the Corporation, the Corporation
hereby awards to Grantee the number of shares of Stock stated above, subject to
adjustment as provided in Section 10.7 of the Plan.

SECTION 2: Restrictions on Transfer

2.1 No shares of Stock awarded hereunder or any interest therein may be sold,
transferred, assigned, pledged or otherwise disposed of (any such action being
hereinafter referred to as a “Disposition” of shares) by Grantee until such time
as this restriction lapses with respect to such shares pursuant to Sections 3.1,
3.2 or 3.3 hereof, and any attempt to make such a Disposition shall be null and
void and result in the immediate forfeiture and return to the Corporation
without consideration of any shares of Stock as to which restrictions on
Disposition shall at such time be in effect.

 



--------------------------------------------------------------------------------

2.2 Grantee agrees that a restrictive legend in substantially the following form
may be placed on the certificate representing the shares of Stock awarded
hereunder:

“The sale, transfer, assignment, pledge or other disposition of the shares
represented by this certificate is subject to the restrictions set forth in the
Mellon Financial Corporation Long-Term Profit Incentive Plan (2004) and in the
Restricted Stock Agreement executed thereunder dated as of February 20, 2007,
copies of each of which are available for inspection at the principal office of
Mellon Financial Corporation. No such transaction shall be recognized as valid
or effective unless there shall have been compliance with the terms and
conditions of such Agreement.”

2.3 Grantee hereby authorizes the Corporation or its agents to retain custody of
the certificates representing the Stock awarded hereunder until such time as the
restrictions on Disposition lapse. As soon as practicable after the date on
which restrictions on Disposition of any shares lapse, the Corporation will
cause to be delivered to Grantee (which delivery may be by the Corporation’s
interoffice mail or by the U.S. mail at the last address for Grantee then
indicated in the Corporation’s records) certificates for such shares registered
in the name of Grantee with the restrictive legend described in Section 2.2
hereof removed, or credit such shares to a book-entry account in Grantee’s name.
As soon as practicable after the signing of this Agreement, Grantee shall
deliver to the Corporation’s Executive Compensation area (AIM No. 151-0722), a
signed copy of this Agreement.

2.4 Grantee understands that the transfer agent for the Stock will be instructed
to effect transfers of the shares of Stock awarded hereunder only upon
satisfaction of the conditions set forth herein and in the Plan.

SECTION 3: Lapse of Restrictions and Forfeiture of Shares

3.1 If Grantee remains continuously employed by the Corporation through the
close of business on February 20, 2010, the restrictions on Disposition of the
Stock set forth in Section 2.1 hereof shall lapse in full on such date and
Grantee shall receive the shares of Stock free of such restrictions on
Disposition.

3.2 Notwithstanding Section 3.1 hereof, the restrictions on Disposition of the
Stock set forth in Section 2.1 hereof shall lapse immediately upon termination
of Grantee’s active employment with the Corporation prior to the close of
business on February 20, 2010, if such termination is by reason of (i) Grantee’s
death, (ii) Grantee’s disability (covered by a long-term disability plan of the
Corporation or an Affiliate then in effect), (iii) Grantee’s termination on or
after age 55 with five years of credited employment with the Corporation, (iv) a
displacement, as determined in accordance with the Corporation’s Employee
Displacement Program, or a termination providing transition/separation pay, or
(v) sale of a business unit or subsidiary of the Corporation by which Grantee is
employed.

3.3 Notwithstanding Section 8.5 of the Plan, all restrictions on Disposition of
the Stock shall not lapse immediately upon the occurrence of a Change in Control
Event, as defined in Section 2.4 of the Plan; provided, however, and
notwithstanding Section 3.1 hereof, the restrictions on Disposition of the Stock
set forth in Section 2.1 hereof shall lapse immediately if Grantee’s employment
is terminated by the Corporation without “Cause,” as defined in Section

 

-2-



--------------------------------------------------------------------------------

4.6(d) of the Plan, within three years after the occurrence of a “Change in
Control Event”, as defined in Section 2.4 of the Plan.

3.4 Upon the effective date of a termination of Grantee’s employment with the
Corporation for any reason not specified in Section 3.2 or Section 3.3 hereof,
all shares of Stock then subject to restrictions on Disposition shall
immediately be forfeited and returned to the Corporation without consideration
or further action being required of the Corporation. For purposes of the
immediately preceding sentence, the effective date of Grantee’s termination
shall be the date upon which Grantee ceases to perform services as an employee
of the Corporation, without regard to accrued vacation, severance or other
benefits or the characterization thereof on the payroll records of the
Corporation.

SECTION 4: Miscellaneous

4.1 Notwithstanding any other provision of this Agreement, Grantee hereby agrees
to take any action, and consents to the taking of any action by the Corporation,
with respect to the Stock awarded hereunder necessary to achieve compliance with
applicable laws or regulations in effect from time to time. Any determination by
the Compensation and Management Succession Committee of the Board of Directors
of the Corporation (the “Committee”) with respect to the need for any action in
order to achieve such compliance with laws or regulations shall be final,
binding and conclusive. The Corporation shall in no event be obligated to
register any securities pursuant to the Securities Act of 1933 (as the same
shall be in effect from time to time) or to take any other affirmative action in
order to cause the award of Stock under the Plan, the lapsing of restrictions
thereon or the delivery of certificates therefore to comply with any law or
regulation in effect from time to time.

4.2 Grantee shall be advised by the Corporation or an Affiliate as to the amount
of any federal, state, local or foreign income or employment taxes required to
be withheld by the Corporation or such Affiliate on the compensation income
resulting from the award of, or lapse of restrictions on, the Stock. Grantee
shall pay any taxes required to be withheld directly to the Corporation or any
Affiliate in cash upon request; provided, however, that where the restrictions
on Disposition set forth in Section 2.1 hereof have lapsed Grantee may satisfy
such obligation in whole or in part by requesting the Corporation in writing to
withhold from the Stock otherwise deliverable to Grantee or by delivering to the
Corporation shares of its Stock having a Fair Market Value, as defined in
Section 2.11 of the Plan, on the date the restrictions lapse equal to the amount
of the aggregate minimum statutory withholding tax obligation to be so satisfied
and, further provided, that except as otherwise permitted by the Corporation’s
Human Resources Department no shares may be delivered in payment of such
withholding taxes unless such shares, or an equivalent number of shares of
Stock, shall have been held by Grantee for at least six months prior to such
delivery. Grantee understands that no shares of Stock shall be delivered to
Grantee, notwithstanding the lapse of the restrictions thereon, unless and until
Grantee shall have satisfied any obligation for withholding taxes with respect
thereto as provided herein.

4.3 Grantee hereby indemnifies the Corporation and holds it harmless from and
against any and all damages or liabilities incurred by the Corporation
(including liabilities for attorneys’ fees and disbursements) arising out of any
breach by Grantee of this Agreement, including, without limitation, any
attempted Disposition in violation of Section 2.1 hereof.

 

-3-



--------------------------------------------------------------------------------

4.4 Nothing herein shall be construed as giving Grantee any right to be retained
in the employ of the Corporation or affect any right which the Corporation may
have to terminate the employment of such Grantee.

4.5 Except as otherwise specifically provided in Section 3.3 hereof, this
Agreement is subject in all respects to the terms of the Plan, as amended and
interpreted from time to time by the Committee; provided, however, that no
alteration, amendment, revocation or termination of the Plan shall, without the
written consent of Grantee, adversely affect the rights of Grantee with respect
to the Stock. Except as otherwise specifically provided in Section 3.3 hereof,
should there be any inconsistency between the provisions of this Agreement and
the terms and conditions of the Plan, the provisions in the Plan shall govern.
Grantee may obtain a copy of the Plan by writing or calling the Executive
Compensation Division of the Corporation’s Human Resources Department in
Pittsburgh, Pennsylvania.

4.6 This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, other than any choice of law provisions
calling for the application of laws of another jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MELLON FINANCIAL CORPORATION By:  

 

  Chairman, President & Chief Executive Officer GRANTEE

 

                    , 2007

 

-4-